Case 5:20-cv-11863-JEL-RSW ECF No. 14, PageID.135 Filed 06/15/21 Page 1 of 7




                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION

Steven John Gollnick,

                        Petitioner,      Case No. 20-11863

v.                                       Judith E. Levy
                                         United States District Judge
John Christiansen,

                      Respondent.

________________________________/

  OPINION AND ORDER DENYING PETITION FOR WRIT OF
     HABEAS CORPUS [1], DENYING CERTIFICATE OF
   APPEALABILITY AND DENYING LEAVE TO APPEAL IN
                  FORMA PAUPERIS

     Steven John Gollnick, (“Petitioner”), confined at the Central

Michigan Correctional Facility in St. Louis, Michigan, filed a pro se

petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. In his

habeas application, Petitioner challenges his conviction for failure to pay

child support, Mich. Comp. Laws § 750.165. Respondent filed a motion to

dismiss on the ground that this Court no longer has jurisdiction over the

case because Petitioner has been released from custody on his failure to

pay child support conviction. For the reasons set forth below, the petition

for a writ of habeas corpus is denied.
Case 5:20-cv-11863-JEL-RSW ECF No. 14, PageID.136 Filed 06/15/21 Page 2 of 7




 I.   BACKGROUND

      Petitioner was convicted of failure to pay child support in the

Hillsdale County Circuit Court and was sentenced to probation.

Petitioner violated the terms of his probation and pleaded guilty to

violating the terms of his probation. Petitioner was sentenced on

December 12, 2005, to thirty-two to forty-eight months in prison.

      The Michigan Department of Corrections Offender Tracking

Information System (“OTIS”), which this Court is permitted to take

judicial notice of, see Ward v. Wolfenbarger, 323 F. Supp. 2d 818, 821, n.

3 (E.D. Mich. 2004), indicates that Petitioner was discharged from his

sentence on his failure to pay child support conviction on August 1, 2009. 1

      On June 15, 2020, Petitioner filed a petition for a writ of habeas

corpus, in which he seeks habeas relief from his failure to pay child

support conviction. Petitioner has also attached to this petition a form

petition in which he appears to challenge his 1997 conviction out of

Hillsdale County for attempted first-degree criminal sexual conduct.

(ECF No. 1, PageID.11.) OTIS reveals that Petitioner was discharged

from that conviction on August 22, 2001. It is not clear whether Petitioner


      1   https://mdocweb.state.mi.us/otis2/otis2profile.aspx?mdocNumber=258339.
                                         2
Case 5:20-cv-11863-JEL-RSW ECF No. 14, PageID.137 Filed 06/15/21 Page 3 of 7




seeks to also challenge that conviction.

II.   DISCUSSION

      The Court dismisses Petitioner’s case because the Court lacks

jurisdiction over the habeas petition due to the fact that Petitioner is no

longer in custody for his conviction for failure to pay child support. To the

extent that Petitioner is attempting to challenge his 1997 conviction for

attempted first-degree criminal sexual conduct, the Court lacks

jurisdiction over this conviction because Petitioner has been discharged

from that sentence as well.

      The language of §§ 2241(c)(3) and 2254(a) require that a habeas

petitioner be “in custody” under the conviction or sentence under attack

at the time that a habeas petition is filed in the federal court. See Maleng

v. Cook, 490 U.S. 488, 490–91 (1989). A habeas petitioner is no longer “in

custody,” for purposes of a conviction imposed, after the sentence on that

conviction has fully expired. Id. at 492–93; see also Clemons v. Mendez,

121 F. Supp. 2d 1101, 1102 (E.D. Mich. 2000). The “in custody”

requirement is jurisdictional. See Hautzenroeder v. Dewine, 887 F.3d 737,

740 (6th Cir. 2018). If a habeas petitioner is not in custody when he files

a habeas petition, the Court “may not consider it.” Id. Because


                                     3
Case 5:20-cv-11863-JEL-RSW ECF No. 14, PageID.138 Filed 06/15/21 Page 4 of 7




Petitioner’s sentence has expired on his conviction for failure to pay child

support as well as his 1997 attempted first-degree criminal sexual

conduct conviction, he is no longer in custody on these convictions, thus,

this Court lacks subject matter jurisdiction over his habeas petition with

respect to these convictions. See Steverson v. Summers, 258 F.3d 520, 523

(6th Cir. 2001).

      Additionally, once a habeas petitioner’s sentence for a conviction

has completely expired, the collateral consequences of that conviction are

insufficient to render a habeas petitioner “in custody.” Clemons v.

Mendez, 121 F. Supp. 2d at 1102–03. The collateral consequences of a

conviction, such as the inability to carry a firearm, engage in certain

businesses, hold public office, or serve on a jury are insufficient to satisfy

the “in custody” requirement under the habeas statute. See Leslie v.

Randle, 296 F.3d 518, 522 (6th Cir. 2002). Moreover, the fact that

Petitioner might still be subject to a civil judgment that requires him to

pay child support would be insufficient to satisfy the custody requirement

for the habeas statute, because Petitioner’s incarceration for failing to

pay child support on that judgment has ended and he is not on parole,

probation, bail, or any other form of custody. See Sevier v. Turner, 742


                                      4
 Case 5:20-cv-11863-JEL-RSW ECF No. 14, PageID.139 Filed 06/15/21 Page 5 of 7




F.2d 262, 269 (6th Cir. 1984).

       Finally, the fact that Petitioner is still in prison for a separate

conviction for failure to register as a sex offender does not alter this

analysis. A habeas petitioner who has fully served his sentence does not

satisfy the custody requirement for that charge merely because he is

serving a prison sentence or other restraint on another conviction which

is not being challenged in the current habeas petition. See e.g. Ward v.

Knoblock, 738 F.2d 134, 136–38 (6th Cir. 1984). Because Petitioner is no

longer in custody for the conviction of failure to pay child support or the

conviction for attempted first-degree criminal sexual conduct, he cannot

maintain a habeas challenge against these convictions.

III.   CONCLUSION

       The Court denies the petition for a writ of habeas corpus. The Court

also denies a certificate of appealability to Petitioner. In order to obtain

a certificate of appealability, a prisoner must make a substantial showing

of the denial of a constitutional right. 28 U.S.C. § 2253(c)(2). A certificate

of appealability may be issued “only if the applicant has made a

substantial showing of the denial of a constitutional right.” 28 U.S.C. §

2253(c)(2). “The district court must issue or deny a certificate of


                                      5
Case 5:20-cv-11863-JEL-RSW ECF No. 14, PageID.140 Filed 06/15/21 Page 6 of 7




appealability when it enters a final order adverse to the applicant.” Rules

Governing § 2254 Cases, Rule 11(a), 28 U.S.C. foll. § 2254.

     When a district court denies a habeas petition on procedural

grounds without reaching the prisoner’s underlying constitutional

claims, a certificate of appealability should issue, and an appeal of the

district court’s order may be taken, if the petitioner shows that jurists of

reason would find it debatable whether the petitioner states a valid claim

of the denial of a constitutional right, and that jurists of reason would

find it debatable whether the district court was correct in its procedural

ruling. Slack v. McDaniel, 529 U.S. 473, 484 (2000). When a plain

procedural bar is present and the district court is correct to invoke it to

dispose of the case, a reasonable jurist could not conclude either that the

district court erred in dismissing the petition or that the petition should

be allowed to proceed further. In such a circumstance, no appeal would

be warranted. Id.

     The Court denies Petitioner a certificate of appealability, because

reasonable jurists would not find it debatable whether this Court was

correct in determining that Petitioner failed to meet the “in custody”

requirement for maintaining a habeas action with respect to his


                                     6
Case 5:20-cv-11863-JEL-RSW ECF No. 14, PageID.141 Filed 06/15/21 Page 7 of 7




conviction or convictions. See e.g. Finkelstein v. Spitzer, 455 F.3d 131, 133

(2nd Cir. 2006). The Court denies Petitioner leave to appeal in forma

pauperis, because any appeal would be frivolous. Dell v. Straub, 194 F.

Supp. 2d 629, 659 (E.D. Mich. 2002).

IV.   ORDER

      For the reasons set forth above, the petition for a writ of habeas

corpus is denied with prejudice.

      It is further ordered that a certificate of appealability is denied and

Petitioner is denied leave to appeal in forma pauperis.

      IT IS SO ORDERED.

Dated: June 15, 2021                     s/Judith E. Levy
Ann Arbor, Michigan                      JUDITH E. LEVY
                                         United States District Judge

                     CERTIFICATE OF SERVICE

      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court’s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on June 15, 2021.

                                         s/William Barkholz
                                         WILLIAM BARKHOLZ




                                     7
